              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:20-cr-00041-MR-DCK


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )             ORDER
                                )
                                )
FREDRICK THOMAS GETTINS         )
STROHM,                         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion for

Reduction in Sentence [Doc. 39] and the Defendant’s Third Motion to Extend

Self-Surrender Date [Doc. 40]. The Government has filed an expedited

Consolidated Response [Doc. 43].

I.    PROCEDURAL BACKGROUND

      In June 2020, the Defendant Fredrick Thomas Gettins Strohm pled

guilty to one count of embezzlement from an Indian tribal organization, in

violation of 18 U.S.C. § 1163. [Doc. 2]. On February 22, 2021, the Court

sentenced him to a term of 18 months’ imprisonment, to be followed by three

years of supervised release. [Doc. 28]. The Defendant was also ordered to

pay $199,077.76 in restitution. [Id.].


      Case 1:20-cr-00041-MR-DCK Document 45 Filed 07/30/21 Page 1 of 7
       The Defendant was scheduled to report to the Federal Bureau of

Prisons (BOP) on March 22, 2021. On March 19, 2021, the Defendant

moved the Court to defer his report date so that he could become fully

vaccinated against the coronavirus prior to reporting. [Doc. 33]. The Court

granted the Defendant’s motion and deferred the Defendant’s reporting date

to at least June 15, 2021. [Doc. 35].

       On June 8, 2021, the Defendant moved for a second extension of his

report date for approximately five months so as to allow him to transition his

business to his business partner.       [Doc. 36].   The Court granted the

Defendant’s motion in part, extending his report date to no earlier than

August 1, 2021. [Doc. 38].

       The Defendant is now currently scheduled to report to the BOP on

August 3, 2021. On July 27, 2021, the Defendant filed the present motions,

asking the Court to modify its Judgment to eliminate the term of

imprisonment altogether. [Docs. 39, 40]. For grounds, the Defendant states

that his father suffered a stroke on June 27, 2021, and that he has been

providing daily care for his ailing father as well as his elderly mother. [Doc.

39].




                                        2



       Case 1:20-cr-00041-MR-DCK Document 45 Filed 07/30/21 Page 2 of 7
II.   DISCUSSION

      The Court may reduce or modify a defendant’s sentence only under

limited circumstances. See United States v. Goodwyn, 596 F.3d 233, 235

(4th Cir. 2010). Pursuant to 18 U.S.C. § 3582, a sentence may be modified

pursuant to § 3582(c); corrected pursuant to Rule 35 of the Rules of Criminal

Procedure; or, in the case of a non-Guidelines sentence, appealed and

modified pursuant to 18 U.S.C. § 3742. 18 U.S.C. § 3582(b).

      Here, the Defendant seeks a modification of his sentence pursuant to

§ 3582(c)(1)(A)(i), which provides as follows:

           [T]he court, upon motion of the Director of the Bureau
           of Prisons, or upon motion of the defendant after the
           defendant has fully exhausted all administrative
           rights to appeal a failure of the Bureau of Prisons to
           bring a motion on the defendant's behalf or the lapse
           of 30 days from the receipt of such a request by the
           warden of the defendant's facility, whichever is
           earlier, may reduce the term of imprisonment (and
           may impose a term of probation or supervised
           release with or without conditions that does not
           exceed the unserved portion of the original term of
           imprisonment), after considering the factors set forth
           in section 3553(a) to the extent that they are
           applicable, if it finds that . . . extraordinary and
           compelling reasons warrant such a reduction[.]

18 U.S.C.A. § 3582(c)(1)(A)(i). As the movant, the Defendant bears the

burden of establishing that he is eligible for a sentence reduction. United


                                      3



      Case 1:20-cr-00041-MR-DCK Document 45 Filed 07/30/21 Page 3 of 7
States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green,

764 F.3d 1352, 1356 (11th Cir. 2014).

     The Defendant asserts that the exhaustion requirement set forth in §

3582(c)(1)(A)(i) is not applicable to him because he has not yet been

committed to a BOP facility. [Doc. 39 at 6]. However, Congress made clear

that the courts lack authority to modify a final judgment except under the

circumstances set forth above. Specifically with respect for requests for

compassionate release, the plain language of § 3582 makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden without receiving any

response before filing a motion for a sentence reduction. It is evident form

the plain wording of the statute that the BOP should be the first arbiter of

whether to grant a reduction in sentence, and that the Court should intervene

only upon the exhaustion of those administrative remedies. If the Court were

to find that the Defendant’s request—made less than a week prior to even

reporting to BOP—were sufficient to satisfy the requirements of §

3582(c)(1)(A)(i), it would render these requirements meaningless.

     Even assuming that the Defendant’s request could be properly

considered by the Court at this time, the Defendant has failed to meet his

burden of proving that there are extraordinary and compelling reasons to
                                     4



     Case 1:20-cr-00041-MR-DCK Document 45 Filed 07/30/21 Page 4 of 7
grant the requested relief.    Following the exhaustion of administrative

remedies as required by § 3582(c)(1)(A), the Court is “empowered . . . to

consider any extraordinary and compelling reason for release that a

defendant might raise.” United States v. McCoy, 981 F.3d 271, 284 (4th Cir.

2020) (quoting United States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)).

Although the factors set forth by the Sentencing Commission in § 1B1.13 are

now merely advisory, the Court nevertheless may consider them because

that Section “remains helpful guidance even when motions are filed by

defendants.” McCoy, 981 F.3d at 282 n.7.

     The new circumstances reported by the Defendant do not qualify as

“extraordinary and compelling reasons” for a sentence modification under

the “helpful guidance” from § 1B1.13.       In that section, the Sentencing

Commission recognized that “[t]he death or incapacitation of the caregiver of

the defendant’s minor child or minor children” or “[t]he incapacitation of the

defendant’s spouse or registered partner when the defendant would be the

only available caregiver for the spouse or registered partner” can constitute

an “extraordinary and compelling” reason for a reduction in sentence.

U.S.S.G. § 1B1.13, app. 1(C). The health condition of the Defendant’s

father, while undoubtedly serious, falls outside the scope of what the

Sentencing Commission defines as being within a defendant’s unique
                                      5



     Case 1:20-cr-00041-MR-DCK Document 45 Filed 07/30/21 Page 5 of 7
responsibility to provide care.    Further, there are likely other options to

provide for the care of the Defendant’s father. While the Defendant asserts

in his motion that this would be difficult, he has failed to show that it would

be impossible such that the only option would be for the Defendant to be

given a non-custodial sentence.

        Finally, the Defendant has not presented any evidence that would alter

the Court’s findings concerning the § 3553(a) sentencing factors. Here, the

Defendant’s crime was very serious.        By virtue of his employment with

Cherokee Broadband Enterprises (“CBE”), an Indian tribal organization, the

Defendant access CCBE bank accounts and bank cards to embezzle, steal,

and convert more than $199,000 in CBE funds for his own personal use.

[Doc.

20 at 4]. Based on his total offense level and criminal history, the Court

calculated an advisory Guidelines range of 18 to 24 months. [Doc. 29 at 1].

The Court sentenced him to a custodial sentence at the low end of this range.

[Doc. 28].     The Court concludes that given the serious nature of the

Defendant’s crime, the need for the sentence to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment

all continue to favor an active term of incarceration.       Accordingly, the

Defendant’s motion for a reduction in sentence is denied.
                                       6



        Case 1:20-cr-00041-MR-DCK Document 45 Filed 07/30/21 Page 6 of 7
      The Defendant also seeks a third extension of his report date to allow

the Court the time necessary to address the issues raised in his motion for

reduction in sentence.    The Government does not oppose allowing the

Defendant additional time to self-report in order to make arrangements for

his father’s care. For cause shown, and in light of the Government’s consent,

the Court will extend the Defendant’s self-report date to no earlier than

September 1, 2021.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Reduction in Sentence [Doc. 39] is DENIED.

      IT IS FURTHER ORDERED that the Defendant’s Third Motion to

Extend Self-Surender Date [Doc. 40] is GRANTED, and the Defendant will

not be required to report to the Federal Bureau of Prisons (BOP) before

September 1, 2021.

      The Clerk is directed to provide a copy of this Order to counsel for the

Government, counsel for the Defendant, the United States Marshals Service,

and the appropriate official at the Bureau of Prisons.

      IT IS SO ORDERED.
                                 Signed: July 30, 2021




                                       7



     Case 1:20-cr-00041-MR-DCK Document 45 Filed 07/30/21 Page 7 of 7
